Name: Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: international affairs;  political geography
 Date Published: nan

 14 . 2 . 83 Official Journal of the European Communities No L 41/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Republic of Yugoslavia and the declarations and exchanges of letters annexed to the Final Act are hereby approved on behalf of the Community. The texts of the Cooperation Agreement and of the Final Act are attached to this Regulation. Having regard to the Treaty establishing the European Economic Community, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament ( 1), Whereas it is necessary to approve the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia signed in Belgrade on 2 April 1980, Article 2 The President of the Council shall carry out the notification provided for in Article 63 of the Agreement (2). HAS ADOPTED THIS REGULATION: Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 1 The Cooperation Agreement between the European Economic Community and the Socialist Federal This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1983 . For the Council  The President H. W. LAUTENSCHLAGER (2 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities, by the General Secretariat of the Council .H OJ No C 147, 16 . 6 . 1980, p. 73 .